 128DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDLaborersUnion No 324,Laborers InternationalUnion of North America,AFL-CIO (FluorConstructors)andDavid HerreraNorthern California District Council of Laborers,Laborers International Union of North America,AFL-CIOandDavid HerreraCases 32-CB-2501 and 32-CB-2580December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 27, 1988, Administrative Law JudgeClifford H Anderson issued the attached decisionThe General Counsel filed exceptions and a supporting brief, and the Respondents each filed cross-exceptions and answering briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrderiThe General Counsel has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutionsunlessthe clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findings Further to the extent that the judge relied on hisassessmentof the probabilities of certain testimony based on our reviewof the record we find that the General Counsel has not shown that theversion of the events as testified to by Charging Party Herrera and General Foreman May is any more probable than that credited by the judgeIn sec III C 3 par 5 the judge found that Local Union Business Manager Evans had not acted unreasonably at the arbitration in referring tothe International s position on Herrera s grievance in his opening statement because it was essentially certain and it in fact did occur that theEmployer would raise the Internationals position to support its case andEvans sought to diminish the effect of this position on the arbitrator bynoting itfirstThe record does not support a finding that the Employerraised the Internationals position at the arbitrationWe nonetheless findthat the judge drew a fair inference of Evans motive for making theopening statement particularly as the evidence shows the Employer wasaware ofInternationalRepresentativeWeatherl s previous statement uidicating that he saw little or nomerit inHerrera s grievanceFurther in sec III C 3 par 6 the judge found that the statement bythe Employers representative Shoupe at the arbitration that the Unionhad indicated complete agreement with Herrera s discharge was a reference to theInternationals position on the grievance The judge furtherconcluded thatthe unionofficials at the arbitration remained silent in theface of this statement because it was true Our review of the record mdicater that Shoupe s statement was not a reference to the Internationalspositionbut to a conversation with the Local s business agent Allenshortly after the Employer decided to discharge Herrera However it isnot clear from the record whether Shoupe at the arbitration was statingthat the Union had agreed with the discharge on its merits or had agreedthat all the procedural requirements for a discharge had been met Thuscontrary to the General Counsels assertion we do not find that theunion officials silence indicated to the arbitrator that the Local agreedwith the Employers reasons for firing Herrera2 In agreeing with the judge s conclusion that International RepresentativeWeatherl s statements fell within the discretion allowed union repreORDERThe recommended Order of theadministrativelaw judge is adopted and the complaint is dis-missedsentativesin their handling of grievances we rely on precedent establishing that at the early prearbitral stages of a grievance union representatives are not held to the same duty of advocacy required at the arbitration stage See e gHotel &RestaurantEmployees Local 64 (HLJ Management)278 NLRB 773 fn 3 (1986)Because we affirm the judge s conclusion that there was no violation ofthe Act we find it unnecessary to pass on his statement that [w]ere itnecessary to do so he would have found that Respondent Local Unionand Respondent District Council were joint representatives of the unitemployees and his implicationthatif the allegedunfairlabor practiceshad been established the Respondents would have been jointly liableAriel Sotolongo Esq ,for the General CounselPaul D SuptonandVictor JVan Bourg Esqs (VanBourgWeinberg Roger & Rosenfeld),of San Francisco, California for the RespondentsDECISIONSTATEMENT OF THE CASECLIFFORD H ANDERSON Administrative Law JudgeThis matter was tried before me in Oakland, Californiaon July 28 and 29 and August 17, 1987 The cases aroseas followsOn December 8, 1986 David Herrera an individualfiled a charge docketed as Case 32-CB-2501 against Laborers Union No 324 Laborers International Union ofNorthAmerica,AFL-CIO (Respondent Local, theLocal Union, or Local 324) On January 30 1987 theRegional Director for Region 32 issued a complaint andnotice of hearing against Respondent Local based on thatchargeOn February 24, 1987 Herrera filed a chargedocketed as Case 32-CB-2580 against the Northern CaliforniaDistrictCouncil of Laborers Laborers InternationalUnion of North America AFL-CIO (RespondentDistrict Council and, with Respondent Local Respondents or the Unions) The Regional Director on March 41987 issued an order consolidating cases consolidatedcomplaint and notice of hearing consolidating the allegations of the latter charge with those of the previouslyissuedcomplaintThe consolidated complaintwasamended by the Regional Director on May 29 1987Timely answers were filed to the complaintsIn essence the consolidated complaint as amended alleges that Respondents owed a duty of fair representation to Herrera in his employment with Fluor Constructorswhich duty was violatedMore particularly, thecomplaint alleges that Respondents failed and refused toproperly investigate Herrera s grievance concerning hisdischarge by Fluor and further failed to properly representHerrera at an arbitration hearing concerning thisgrievanceThe consolidated complaint alleges this conduct by Respondents was based on Herrera s intraunionpolitical activities and/or for other arbitrary and badfaith reasons and further alleges that such conduct violates Section 8(b)(1)(A) of the National Labor RelationsAct Respondents deny both the alleged acts of miscon292 NLRB No 25 LABORERSLOCAL324 (FLUOR CONSTRUCTORS)129duct and the legal conclusion that a violation of the Actwould result from the conduct allegedAll parties were given full opportunity to participateat the hearing to introduce relevant evidence,to examthe and cross examine witnesses,to argue orally and tofileposthearing briefsOn the entire record,includingmy observation of the witnesses and their demeanor aswell as the posthearing briefs submitted by Respondentsand the General Counsel,Imake the followingFINDINGS OF FACTIJURISDICTIONAt all times material,Fluor Constructors Inc (theEmployer or Fluor),aDelaware corporation with anoffice in Irvine, California,and a construction jobsite atRodeo, California has been engaged as a general contractor in the building and construction industry Fluorannually in the course and conduct of its business operations, purchases and receives goods and services valuedin excess of $50,000 directly from suppliers located outside the State of California As a consequence, the Employer is, and at all times material has been, an employerengaged in commerce within the meaning of Section2(2), (6), and(7) of the ActIILABOR ORGANIZATIONSLaborers Union No 324 LaborersInternational Unionof North America, AFL-CIO hasat all times materialbeen a labor organizationwithin themeaning of Section2(5) of the Act Northern California District Council ofLaborers, LaborersInternationalUnion of North AmericaAFL-CIO has atall times material beena labor organizationwithin themeaning of Section2(5) of the ActLaborersInternationalUnion of North America AFL-CIO hasat all times material beena labororganizationwithinthe meaningof Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Relationship Between the Employer andRespondentsThe constitution of Respondent District Council at artitle II, section 2,Powers, subparagraph(d), empowers itTo negotiate,bargain for and enter into understandings and agreements with employers for and inbehalf of its affiliated Local Unions and to enforceand police the observance thereof by employees andemployers Local Union and their membersRespondent Local is empowered by the project agreement to appoint union stewards on the jobsite and at relevant times has done so As set forth in greater detailinfra,regarding the Herrera matter,officials of both Respondentswere involved in arranging the arbitrationThe costs of the arbitration apportioned to labors sidewere borne equally by Respondents2Arguments analysis and conclusionsThe General Counsel contends Respondents jointlyrepresentedHerrera and other project agreement unitemployees or at the very least if either was the sole representative, the other was an agent of the representingRespondentRespondents argue that the District Council was neither the representative of project agreement employeesnor played an active role in the events at issue here Respondents emphasize the minor role Respondent DistrictCouncils agent Thomas had in the events and his ignorance of Herrera s intraunion activitiesIn view of my conclusions respecting the conduct ofRespondents infra it is not necessary to resolve the differences respecting the specific identity of the employee s representative for purposes of collective bargainingWere it necessary to do so, I would agree with the GeneralCounsel that the project agreement itself,towhichboth Respondents are signatory,constitutes recognitionby Fluor of Respondents as joint representatives Thefact that the District Council may not have taken anactive role in representing employees is immaterial to adetermination of joint representative status where ashere the District Council had the power to assume sucha role1FactsCommencing in 1985 and extending into 1987, the Employer was engaged in the construction of a steampowerplant isomerization unit for Union Oil Company of Califorma at its Rodeo California refinery(the Rodeo site)The Employer entered into a project agreement withvarious local unions,district councils, and trade councilsIncluded among the labor organization signatories to theproject agreement were both Respondent Local and Respondent District CouncilThe project agreement at article 10 2 statesThe Contractor recognizes the Building Construction Trade Council and the National or International and their affiliated Local Unions signatory heretoas the sole and exclusive collective bargaining representatives for its craft employees employed on theprojectB The Events Involving Herrera1BackgroundDavid J Herrera has been a member of RespondentLocal 324 for several years He unsuccessfully soughtlocal union office in 1981 and 1984 ultimately succeeding in his quest after the events in question here in 1987Throughout the relevant period he has been identifiedwith a group or faction within the local union that wasopposed to Respondent Local s incumbent officials including the officials involved hereIn 1983 Herrera felt himself to be constructively discharged by an employer His termination and the termination of other employees at that time were the subjectof an initial arbitration on the merits of a grievance and asecond arbitration concerning the quantification of theremedy ordered in the original arbitration Although on 130DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthis record there is no suggestion that either theinitialarbitration or the subsequent proceedings were otherthan successfully concluded, it is clear that Herrera didnot fully comprehend the technical aspects of the litigation and was not satisfied either with the amount awarded him or with Respondent Local s role in obtaining hisrecompenseHerrera initially testified that he had filedan NLRB charge against the Union regarding those circumstances It was subsequently determined that rather,his brother in law, who had also been an employee in thegrievance proceedings, had filed a charge onlyagainstthe involved employer Herrera testified that during hiscontacts with the Local Union respecting these mattersin 1983, the Local Union s business manager CharlesEvans, told him that he was lucky that he received afavorable award because he had opposed the LocalUnion'sincumbentleadershipEvans denied makingthese remarksInApril 1986, Herrera commenced employment as ageneral laborer for the Employer at the Rodeo site InAugust 1986 he was nominated by his fellow workers tobe shop steward and was appointed to that position byRespondent Local s business manager Charles EvansCarterAllenbusiness representative of RespondentLocal 324 testified that in August 1986 Local Unionmember Booker Hall, then a foreman at the Rodeo site,came to the Local Union s offices to pay his dues andcomplained to Allen regarding Herrera s performance asa job steward at the RodeositeAllen testified that Hallcomplained that Herrera was not being in the workplace and not doing his dutiesLater that day or thefollowing day, Allen went to the Rodeo site and aftercontactingFluor s general foreman Jimmy May andForeman Booker Hall, met with Herrera in the toolroomin the presence of Hall and May Allen s memory of theconversation was not complete but he testified that hestated to Herrera that his Steward badge didn t givehim the right to do other than what the supervisor toldhim to doHerrera recalled that Carter Allen told himthat he had received a complaint that since you becameshop steward that you are not doing your job out hereJimmy May s recollection of the conversation was essentially similarHerrera by all accounts simply respondedthat he was in fact doing hib job in a proper way and themeetingendedAfter the meetings participants dispersed,Herrera asked May why the meeting occurredand May told Herrera he guessed that Herrera s foremanBooker Hall had complained to AllenOn October 31 Herrera was terminated by the Employer assertedly for unsatisfactory job performance andfor not accomplishing his work in a timely mannerIn early October Herrera reported his termination toBusinessManager Evans by telephone Herrera testifiedthat he reported to Evans, and subsequently asserted inhis affidavit to the Union that he felt that his foreman,Booker Hall held a grudge against him because of Hall slongstandingfeudwith other members of the HerrerafamilyEvans arrangeda meetingon the discharge withemployer representatives'All dates refer to 1986 unless otherwise notedOn October 62 Evans and Respondent Local 324 BustnessRepresentative Carter Allen met with Herrera at theentrance to the Fluor jobsite and then attempted to goonto the site The Employers agentswould not admitHerrera to the jobsite so Evans and Allen entered without him and met with Employer Representative JohnHartman 3 Allen and Evans asked Hartman about theEmployers reasons for discharging HerreraHartmancalled in Foreman Booker Hall who told the men thatHerrera did not want to take orders and that Herrerahad been smoking in restrictedareasEvans testified thathe then asked Hartman if he couldwalk around andtalk -to some of the guysThere was no objection andEvans and Allenwalked around the jobsite wherethey met laborer employee HueyRoyDavis Evansand Allen asked Davis about Herrera s smoking on thejobDavis corroborated the Employers contentionsadding further that on numerous occasions Herrera wasnot at his workplace Allen and Evans continued theirwalk and met Jimmy May May simply told Allen andEvans that he did not know the circumstances of Herrera s termination A third individual was contacted but, inEvans recollectionHe didn t give Herrera a goodclear clearance eitherEvans and Allen returned to theEmployers officeand againspoke to Hartman and thejob superintendentEvans asked the Employers representatives to reinstate Herrera with full backpayTheEmployer declined The parties arranged to hold a latermeeting with the participation of a Laborers InternationalUnion representativeAfter Allen and Evans left thepremises they met with Herrera Evans informed Herreraof the situation and his plans to involve the International s officesThe second meeting was held on October 8 at the jobsite 4Present on behalf of the Union were HerreraEvansAllen, and Aud Weatherl, representative of theLaborers International Union The Employer was represented by Hartman Foreman Hall and SuperintendentShoupe Booker Hall was again called on to report thereasons for Herrera s termination Hall recapitulated thatHerrera was frequently not in his assigned work areas,that he was smoking in restrictedareasthat he did notfollow directions, and that on one occasion he had improperly plugged up a catch basin Herrera denied anyfault in the catch basin matter He stated that while hehad smoked in the lunchroom so had many other employees including HallHerrera denied both being mattentive to his supervisors orders and being out of hiswork areas save under directionFollowing this exchange Aud Weatherl, in Herrera srecollection5 suggestedthat s the way it is sometimesand informed Herrera in front of the other participants inhighly idiomatic parlance that laborers were obligated toobey their foremen irrespective of the reasonableness ofThe date of the meeting is set forth on the face of the grievanceThe events following their entry onto the site are as testified to byAllen and Evans whom as discussed infra I credit in this regard*Although Evans in his testimony places this meeting as occurring onOctober 17 Herrera s recollection and Evan s recitation of events in hisOctober 17 letter indicates the meeting occurred on October 86Other versions of these events are not at significant variance iLABORERSLOCAL 324 (FLUOR CONSTRUCTORS)131such orders The meeting ended with the Employer continuing to reinstate HerreraAs Evans, Weathers, andHerrera departed,Weather] told Herrera his case wasvery weakWeather] suggested they should attempt tohave Herrera s termination changed to a layoff thus improving his unemployment compensation status Herreraopposed this tactic stating he did not want to admit theaccusations the Employer had made Herrera reassertedthat he was fired because of Booker Hall s animosity tohis family and asserted he could supply witnesses to thateffectEvans suggested that Herrera s hopes respectingthe willingness of witnesses to appear and testify in support of his claims would surely be disappointed EvanstoldHerrera that individuals often promise support andthen do not show up at a hearing to testify Herreraagain asserted to Evans his desire to press the dischargeto arbitration and Evans told him it was his right to dosoOn October 13 Herrera phoned Evans and told himthat he had decided he was willing to settle for havinghis termination changed toa layoffso that he couldobtain state unemployment benefitsEvans respondedthat he would check into itLater Evans and Herreraspoke again by telephone Evans informed Herrera thatthe Company had agreed to change the termination to alayoff 6Herrera suggested, however that he had nowreconsidered his request and that he would once againlike to file a formal grievance rather than settle for asimple change in thetype ofseparation notice issued bythe Employer Evans told Herrera to come down to theunion hall the following day The next day October 14Herreramet with Evans at the union hall Herrerasigned a written statement and a grievance Evans yeasserted that he believed Herrera s grievance was weakand that he had represented employees with grievancesthat he believed were stronger than Herrera s and hadlost them Evans again told Herrera that it was his rightto filea grievanceand Herrera indicated a desire toproceedEvans subsequently contacted Archie Thomas, assistant business manager of Respondent District Council,and sought his assistance in arranging an arbitrationThomas on October 21 19,86, reported to all parties thatthe arbitration was scheduled for November 11 and anarbitrator had been selected 7The arbitration date was reported to Herrera Approximately a week before the arbitration Herrera spokewith Evans by telephone Herrera asked whether unionattorney would be participating Evans informed Herrerathat the Union would not use an attorney unless the Employer did Evans told Herrera that Evans would be handling the case and that he had experience in thousandsof grievancesLater a day or two before the arbitration,Herrera contacted Evans and asked Evans if hecould bring a witness to the hearing and how that wouldbe accomplished Evans told Herrera simply to bring hiswitnessto thearbitration and the conversation ended6Evanstestifiedthat he had obtainedthis agreement in a telephonecallwith theEmployersrepresentative7Thomas hadarranged these mattersby contacting both the Employerand an arbitratorOn November 11, 1987, the arbitration was held in Respondent District Councils offices in Richmond CaliforniaPresent initiallywere (1) the arbitratorWilliamRiker, (2) the Employers representatives Shoupe Hartman, and Hall and (3)Union Representatives EvansAllen, and Thomas as well as Herrera and May, and laborer employee Dewitt DavisVersions of the opening of the arbitration proceedingsdifferHerrera testified as followsThe first thing that happenedtheArbitratorsaidThis meeting will now come to order, andCharles Evans said,Excuse me, I would like for itto be known that the International of the Union hasagreed with the decision to terminate Mr HerreraI then stood up and I told them that wasn't tomy understanding that the International had agreedwith the decision to terminate me I said,That snot trueAnd the Arbitrator then told us to stateto sit down, that we would all have our chanceto talk So we didJack Hartman said ChuckShoupe had a statement that he would like to readand they allowed him to He read from the statement that he said that after being notified on severaloccasions of Mr Herrera s work performance hethen went to his boss, and they discussed it, andthey could not come up with no other conclusionbut to terminate Mr Herrera and they-so theythen gave their 48 hour notice which was requiredby the Union to terminate Mr Herrera, and toCarter Allenwhich he gave his 100 percent approvalJimmy May testified as followsThe first thing that I remember being said was MrCharles Evans got up and saidMr Arbitrator,there is something I would like to say before we getstarted'And he said that Herrera s case had beenbrought up in front of International with Fluor andthey had ruled for the companyThe Arbitrator said that he thought we shouldsend the witnesses out while we discuss the matterEvans testified that it was initially determined that heshould speak first and that he commenced his openingremarks saying that he had gone through steps 1 and 2 ofthe grievance procedure anddidn t get a favorableanswerAt that point Herrera jumped up and challenged his opening remarks saying that they were wrongand that he did not like the way the case was being presentedEvans recalled that Herrera said that becauseHerrera and Carter Allen were enemies and becauseCarter Allen was employed by Evans Herrera did notbelieve that Evans should be representing him Evanstestifiedhe then told the arbitrator it seems that thisman wants to represent himself and don t want me torepresent him " In Evans' memory, the arbitrator thenasked Herrera if he wanted to speak and Herrera indicated that he did The arbitrator then told Herrera to puthis case in your words the way you want it told and we 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDare just going to listen to youOn direct examinationEvans explicitly denied saying to the arbitrator that theInternationalhad agreed with the Company RatherEvans indicated that he told the arbitrator that the International hadcome and investigated and he was stilllooking for a favorable answer for his memberUndercross examination Evans stated that he told the arbitratorthat I brought in the International and I wasn t satisfiedwith the answerCarter Allen testified that he did not specifically recallthe opening remarks at the arbitration save that whenEvans commenced to speak, he was interrupted by Herrerawho indicated that hewanted to speak but hedidn t particularly care for the Union speaking for himDuring the arbitration the Employer called ForemanBooker Hall whose testimony was essentially a recapitulation of his earlier reports discussed supra Evans didnot cross examine HallRather at the conclusion ofHall s testimony, he called Herrera who testified in essential contradiction to Hall explaining the allegationsraised as he had before Herrera testified that as he continued his testimony at the arbitration to the effect thathe did not understand how his work performance couldbe lacking because he had never received a warning,Carter Allen interrupted him saying, [D]idn t you remember when I went out there and told you you weren tdoing your job right? 8 Thereafter, the Employer calledDavis to testify, after which Jimmy May was called onbehalf of the Union and examined by Herrera At theconclusion of the arbitration hearing Evans made a closing statement arguing that Herrera had been unjustly terminated and sought his reinstatement and backpayThe arbitrators decision issued on November 12 1986The decision stated in partThe grievantDavid Herrera Jrwas presentand represented himself as well as being representedby Charles K Evans business manager for Local324Fluors Contructors Incwas represented byJack Hartman labor relations managerAfter having the opportunity of reviewing theentire record the arbitrator has determined that thegrievant was discharged for just causeSometime after the issuance of the arbitration decisionHerrera was informed of that fact and went to Respondent Local 324 s hall to pick up a copy of the decisionHe there had a conversation with Evans in the presenceof Jesse Durant a business agent for Local 324 Herreratestified that Evans gave him a copy of the arbitrationdecisionWhen Herrera commented that he could notbelieve the outcome Evans said, in Herrera s testimonyIf you hang around with losers you 11 always be aloserHerrera recalled the conversation then shifted toa photograph of a political opponent of Evans andEvans disdain for this individualHerrera testified thatEvans asked if Herrera would join with Evans on acommon political slate in the next union election Herre8Allen specifically denied stating at the arbitration that he had previously given Herrera a warning or anything to that effectra declinedHerrera left the office and in Herrera srecollection,Evans said to him as he leftYou evenwalk like a loserEvans denied seeing Herrera at the time Herrerapicked up a copy of the arbitration award Evans furtherdenied making any remarks to Herrera at anytime aboutbeing a loserDurant did not testifyHerrera later telephoned the arbitrator The arbitratorsent Herrera a letter dated January 2 1987, with copiesto all parties stating in partSpecifically, you may recall that at the openingof the hearing when you charged that you werebeing treated unfairly because of a dispute withyour union representative and that the foreman youworked for had a grudge against your family andwas taking it out on you I gave you the opportunity in addition to your union representative whowas presenting your case, to make an opening statement examine and cross examine witnesses and tomake a final argument Since you have raised thecharges, I was of the opinion that they had to beconsidered and reviewedThe decision to deny your grievance was arrivedat on the basis of whether or not the company,which had the burden of proof was able to justifytheir decision to terminate your services for justcauseItwas and is my considered opinion that the termination was for just cause and therefore the decision was to deny your grievanceC Analysis and Conclusions1The deferral issueRespondents sought deferral of this matter to the arbitration decision as augmented by the arbitrator's subsequent letter I regard it sufficient to state that it has longbeen the Board s position that challenges to the fairnessof the arbitral proceeding will be reserved to the BoardHere where in effect the challenge to the fairness of theproceeding is the entirety of the General Counsels complaint no deferral is possible If the conduct of Respondents is improper the arbitration will not be deferred toIf there is no improper conduct there is no violation ofthat Act and again no basis for deferral2Resolution of disputed evidencea General observationsIn resolving conflicting versions of events it is appropriate to examine the evidence on an event by eventbasis rather than making blanket determinations respecting the credibility of any one witness or witnesses It isalso true however that patterns or propensities may existon the part of certain witnesses that may affect the entirety of their testimony I find this to have been truewith respect to two important witnesses in this case,Evans and HerreraFirst, it is clear that Herrera was not familiar with thetechnicalities of industrial relations generally or,more LABORERS LOCAL 324 (FLUOR CONSTRUCTORS)133particularly, the specific technical aspects of the gnevance and arbitration process as it involved him over theyearsThus, for example, his testimony respecting thespecificsof the 1983 grievance arbitration and Boardcharge related to them was simply wrong Further Ifind that he simply misinterpreted the comments of thearbitrator in their telephone call I find that at no timedid the arbitrator ever offer to or in fact send to eitherHerrera or the Board the notes he took during the arbitration 9 Further I find that Herrera throughout his relationshipwith Respondentsagentsand certain membersof Respondent Local tended to take a conspiratorialview of the actions and inactions of those individualsThus, Herrera believed that his foreman Booker Hall,was engaged in a vendetta against him because of Booker s dislike for his family Herrera expressed similar anxieties concerning Allen and Evans 10 Second Evans perhaps as a result of the fact that he is regularly involvedas a labor organization official in grievance and arbitration processing and other matters concerning representedemployees was unable to accurately recall the chronology of events" or able to describe completely or consistently his conversations with HerreraA further factor in resolving the conflicting testimonyismy evaluation of the probabilities that Respondentsagents in their conversations with Herrera would haveclearly revealed a blatant animus against him and, ineffect,made a confession of the Union's bad faith inprocessing his grievance Based on this record as appears in greater detail infra I am not satisfied by theGeneral Counsels arguments in this regard Rather Iaccept the contrary arguments of Respondents that it isinherently implausible that the Union s agents, who wereallegedly intent on a scheme to subvert the claims ofHerrera a while creating the impression that they wereacting on his behalf would in such a direct mannerconfess to a plot against himFinally, in considering the demeanor of all the witnesses,I conclude that no witness willfully misstated hisevidence or did other than truthfully recite the events ashe perceived them to have occurred Thus, I reject thearguments of the General Counsel that Evans and Allenlied by denying certain remarks attributed to them byHerrera In making this determination that no witnesswillfullymisrepresented his evidence I also find thatHerrera s evidence was honestly givenb Specificdisputes resolved' 2Applying the above observations,Ifind that Herrera,during this period before the events immediately in ques9 Herrera testified that the arbitrators notes were received by and inthe custody of the General Counsel Counsel for the General Counsel asserted that no such noteswerein his possession nor had he any cause tobelieve they had at any time come into the Governments possession10 The merits of these fears need not be determined there is no doubtHerreraheld such views11 Thus for example as noted supra Evans testimony regarding thedates of grievance meetings was inconsistent with his own correspondence12 The bulk of the testimony was not at significant varianceWherenot otherwise noted the testimony of the witnesses is creditedtion here, was not threatened or maligned by agents ofRespondents as he testified In rejecting Herrera s test[mony regarding the 1983 events I find that Herrerasimply misperceived the events because of (1) a lack oftechnical understanding, and (2) of his tendency to viewevents that he did not understand as part of a concertedplan of action against himRespecting the events concerning Herrera s dischargefrom Fluor, his subsequent complaints to Respondentsand the grievance and arbitration processing, while Itake the chronology of events as most accurately portrayed by Herrera I credit Respondent Local s agentEvans respecting the actual events themselvesMore particularlyIcreditEvans and Allen both on demeanorgrounds and on the basis of my general comments supraregarding their activities at the jobsite at the first grievancemeetingHerrera was not allowed on the premisesand directly challenged only the amount of time Respondents agents claimed to have spent on the siteThus I find that Evans and Allen did in fact consultwith laborer employees on the site respecting Herreraand that the reports they received were as describedAt the arbitration I find consistent with the admissionof Evans under cross examination and discrediting bothEvansmore general denials on direct examination andthe stronger attributions made by May and Herrera intheir testimony that Evans in his opening remarks to thearbitrator stated that the International had been broughtinto the grievance handling processes and that Evans,was not satisfied with the result I further find that thisremark caused Herrera to take immediate and vocal umbrage regarding Evans statement and that as a consequence, Herrera became active in representing himself inthe arbitration process as testified to by the parties anddescribed in the arbitrators letterIalsofind, consistentwith Herrera s testimony, that during his arbitration testamony he claimed that he had never been warned bymanagement and at that point Allen reminded him thatthere had been one occasion when Allen and BookerHall did warn himFinallyconcerningHerrera s allegations respectingthe postarbitration events I find that in fact meetings occurred as testified to by Herrera The Evans denials arerejected based on the grounds stated supra that Herrerahad a good memory of chronology and would be unlikely to simply manufacture a meeting that had not occurredAlso consistent with my analysis set forth abovehowever, I reject the testimony of Herrera concerningwhat occurred at these meetings to the extent his testamony attributes to Respondents agents direct statementsof animus or in effect, confessions that the Local or theLocal s agents had or would in the future mistreat Herrera or others because of their internal union politicalviews Thus I find the postarbitration meeting occurredbut did not include the allegedstatementsagainst HerreraIn summary then I have found that Herrera on thebasis of his preceptions respecting the Union s actions inearlier timesviewed the Union s efforts on his behalfsuspiciously I further found no credible evidence to establish that at any time either before or during the events 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat issue here the Union acted against Herrera in any fashion becauseof hisintraunionpolitics or because of theunion politics of his friends or relatives I have foundthat the Union investigated Herrera s grievance andbrought his case to arbitration without any willful actiontaken to undermine Herrera s claimsI further have found however that at the arbitrationEvans in his opening remarks revealed that the InternationalUnion did not agree with the merits of the grievance and that, during Herrera s testimony, Allen reminded Herrera of a meeting between himself, Allen andHerrera, which, in effect, was inconsistent with Herrera sbroad claims of employment free of criticismFinally I have found that after the arbitration therewere no actions taken by Respondents inconsistent withtheir support of the grievants position at arbitrationMore particularly I have rejected Herrera s testimonythat Evans challenged Herrera as a loser whose politicalaffiliationswere the cause of his difficulties3AnalysisBoth the General Counsel and Respondents have filedlearned briefs discussing at great length Board and courtcases dealing with the Union s duty of fair representationparticularly during the grievance and arbitration processMuch of this legal analysis is not in point as a result ofthe factual resolutions made supra Thus having foundthat the grievance was investigated consistent with thetestimony of Evans, I reject the arguments of the GeneralCounsel that the grievance was investigated in a cursory, perfunctory, or malignant manner The GeneralCounsels theories in this respect hinged on factual contentions rejected above and on the implicit argument thatthe entire process was a scheme designed to cloak Respondents' plan to adversely affect Herrera I have specifically rejected that contentionThe extent of time expended by Respondent in investigating the grievance inpressing the Employer to reinstate Herrera, and in obtaming an employer agreement to change Herrera s discharge to a layoff is more than sufficient to withstandany attack based on perfunctory effortsOne action during that grievance investigation processiscritical to the subsequent events but is not independently challenged by the General Counsel as an independent violation of the Act That is of course the graphicconduct of InternationalRepresentativeWeatherl inagreeingwith the Employer that, in effect Herrera wasobligated to obey the orders of his foreman even if theywere absurd and bizarre and that, accordingly, Herrerawas properly terminated This agreement, in effect bythe International representative with the Employer inthe presence of Evans and Herrera was a significantevent Suchan agreementwould by the very nature ofthings stiffen the Employers resolve to resist the demandsof the Unions to reinstate Herrera Further, theUnions,inmost circumstancescould fairly expect theEmployer to raise Weatherl s agreement with that as adefense to the reasonableness of its actions in any arbitrationAt the arbitration the Employer in fact did soIfindWeatherl s concession to the Employer regarding the merits of the grievance fatally weakened anychance of successful resolution of Herrera s claim eitherduring the grievance process or in the arbitrationWasthis concession by Weatherl an action that independentlyviolates the Act? The answerisnoand I do not believethe General Counsel argues to the contrary First, therewas no contention made nor evidence offered to suggestthatWeatherl had any ulterior motive behind his conduct in the Herrera case Second it has been sufficientlywell established to be without need of citation of authority that a union need not take a grievance to arbitrationif it does not reasonably believe the grievance has provable merit This doctrine seems sufficiently broad to allowagents of labor organizations to speak frankly to the employer during the grievance process respecting theirview of merits of a particular grievance 13At the arbitration the Union had to contend withWeatherl s statements during the grievance processThus, Evans, in an attempt to diminish the effect that theInternationals concession would make on the arbitrator,raised the matter initially and, in so doing, triggered Herrera s ongoing suspicions respecting the enthusiasm ofRespondent Local s agents in prosecuting his arbitrationThat suspicion, which manifested itself in Herrera s cornmerits, activities, and advocative role during the arbitration, is not in essential dispute Indeed Evans and the arbitrator, faced with Herrera s stated belief that he couldnot obtain fair representation by the Union, affordedHerrera an opportunity to represent himselfThe General Counsel advancing the argument thatthis conduct by Respondent Local was part of a plan toensure Herrera s arbitration was lost asserts that Evansstatementabout theInternationalbefore the arbitratordamaged beyond repair Herrera s chances for obtaininga favorable rulingEven assuming the General Counsel s statement about the effect of this concession wastrue the Governments case is not persuasively madeThis is so because it was essentially certain, and it in factdid occur soon after that the Employer would raise atthe arbitration the fact that the International had agreedwith the Employer that Herrera s termination was not aviolation of the contract This being so it was not necessarily negligent nor evidence of malice that Evans raisedthe matter first thus attempting to diminish the concession s effect on the arbitrator Thus I find that once theInternational had taken the public position that the grievance was without merit the actions of Evans at the arbitrationwere not unreasonable and do not support an inference of bad faithor negligenceThe General Counsel challenges two further eventsoccurring at the arbitration and argues that they are alsoa basis for finding a violation here First was the factthat theunionofficialssat silentwhen Shoupe,as agentfor the Employer at the arbitration, attributed to Allen sactions indicating complete agreement with the Employer s position Based on my credibility analysis supra, Ihave determined that Shoupe in fact alleged that theInternational agreed with the Employer Since this state13 Indeed the Supreme Court inFord MotorCo v Huffman345 U S330 (1953)established the broader proposition that it may be appropriatefor a union in the give and take of the grievance resolution process totrade off the meritorious grievances of certain individuals in order toobtain resolution of other grievances LABORERSLOCAL 324 (FLUOR CONSTRUCTORS)135ment was true, Allen was in no position to challenge thatassertiondirectlyor indirectlySecond, the GeneralCounsel argues that Allen s statement at the arbitrationhearing during Herrera s testimony that Herrera hadbeen warned is again evidence of bad faith because it undermined Herrera s claims that he had not been warnedThe difficulty with the General Counsels argument hereisthatHerrera had in fact been warned and, as discussed, supra, it could be fairly expected by Allen andEvans that if Herrera was allowed to continue embellishing the unsustainable assertion, it would soon be rebuttedby the Employer with the result that Herrera s credibilitywould be even more significantly undermined Consistentwith my analysis of the other actions by Respondent Local agents at the arbitration, I find that Allen's actionswere not undertaken in bad faith and were not, inthe unusual context of events here, negligent, unreasonable or a violation of the ActThe General Counsel further argues that the limitedtime and resources devoted by Respondents to the arbitration, i e , the apparent failure to prepare witnesses orgenerally to marshal more resources and greater enthusiasm for the arbitration, is a breach of Respondents dutyof fair representation I reject the General Counsels argument as being implicitly dependent on its earlier rejected theory that Respondents were acting to undermine Herrera to defeat his case rather than simply proceeding to represent him without animus or ill will Theamount of time and resources spent by Respondent onthis aspect of Herrera s case, as was true regarding thegrievance stagewas more than sufficient to meet theduty of fair representationItwas perhaps not unreasonable for Herrera to reactbadly to Evans opening remarks at the arbitration and tobecome further convinced of the Union s bad faith whenAllen mentioned his earlier warning during his testimony The General Counsel has attempted to weave thesethreads into a cloth sufficient to support a violation ofthe Union s duty of fair representation As noted however I have determined that, contrary to Herrera s evidently sincere suspicion and fears Respondent Local did notactwillfully or even negligently against his interestsRather it acted in a manner apparently consistent withitspractice of (1) investigating grievances (2) seekingthe assistance of International representatives, and, despite the International representatives unfavorable evaluation of the merits of the claim, (3) offering the grievantthe option to press the case to arbitrationAs noted above,the arbitration was a disaster for Herrera and ended unsuccessfully Yet, having found thatthe position taken by the International representative inthe meeting with the Employer was not a violation ofthe ActI do not find the Union s unsuccessful efforts todeal that concession at the arbitration were improper orunreasonable even though those actions caused Herrera sstrong reaction I find that those actions were explainedby the unusual circumstances of the case and do not support the General Counsels theory of a violationHaving found in essence no unreasonable conduct byRespondents throughout the entire grievance and arbitration process,I find no basis on which to sustain the General Counsel's contentions that Respondents violated theAct That being so, the General Counsel has failed tosustain his burden of proof respecting the allegations ofthe complaint and it shall be dismissedCONCLUSIONS OF LAW1The Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of theAct2Respondents are now and have beenat all times matenal labor organizations within the meaning of Section2(5) of the Act3Respondents did not violate the National Labor RelationsAct in their investigation of the grievance ofDavid Herrera or in the processing of that grievancethrough and after the arbitration4Respondents did not violate the Act asalleged inthe complaintOn these findings of fact and conclusions of law andon the entire record I issue the following recommended14ORDERThe General Counsels complaint shall be dismissed inits entirety14 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes